Citation Nr: 1045682	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for dry eyes.

3.  Entitlement to service connection for bilateral eye 
disability other than dry eyes.

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to June 
1952.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and September 2006 rating decisions 
by the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran and his spouse testified 
at a Travel Board hearing before the undersigned in January 2008; 
a transcript of this hearing is of record.  When this case was 
before the Board in April 2008, it was decided in part and 
remanded in part.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran's respiratory complaints in service were acute 
and resolved with no residual disability; the Veteran's current 
chronic obstructive pulmonary disorder (COPD) is not 
etiologically related to his service.

2.  A bilateral eye disability, diagnosed as dry eyes, is related 
to the Veteran's exposure to dust in service.

3.  The Veteran's other acquired eye disorders developed after 
his active service and are unrelated to his active service.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Dry eyes were incurred in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was mailed letters in May 
2005, January 2006, January 2008 and March 2010 advising him of 
what the evidence must show and the respective duties of VA and 
the claimant in obtaining evidence.  In a March 2006 letter, the 
Veteran was provided appropriate notice with respect to the 
disability-rating and effective-date elements of the claims.  
Although the Veteran was not provided complete notice until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  The Veteran's available service treatment records 
(STRs) are associated with his claims file.  [In this regard, 
searches for the Veteran's complete STRs at the National 
Personnel Records Center (NPRC) were unsuccessful.  See March 
2010 VA Memorandum.  However, the Board points out that there is 
a heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which records are presumed to have been or were 
destroyed while the file was in the possession of the government.  
See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claims has been undertaken with this 
duty in mind.]  Pertinent post-service treatment records have 
been associated with the claims files.  The Veteran underwent VA 
examinations in 2005, 2009 and 2010.  Neither the Veteran nor his 
representative has identified any outstanding, available 
evidence, to include medical records, which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Refractive error is not a disease or injury for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Respiratory Disability 

The Veteran maintains that he currently has a respiratory 
disability that is related to his treatment for pneumonia, 
bronchitis and colds in service.

The majority of the Veteran's STRs are unavailable with the 
exception of his discharge examination report and hospital 
admission cards created by the Office of the Surgeon General, 
Department of the Army.  Surgeon General's Office records note 
that the Veteran was seen in September 1950 for a common cold and 
acute bronchitis.  A June 1952 Separation Examination Report is 
negative for any complaints or findings related to a respiratory 
disability.  Clinical evaluation of the lungs and chest was 
normal; chest X-ray findings were normal.  It was also noted that 
the Veteran had a history of asthma since childhood.

Post-service private pulmonary function tests performed in 
October 2005 revealed minimal obstructive airway disease.

In a January 2006 statement, the Veteran claimed that he was 
hospitalized on two occasions in service for pneumonia.  

An April 2006 private chest X-ray report notes findings of 
calcified old granulomatous disease of right lower lobe.  The 
conclusion was emphysema, no acute disease.  A May 2006 private 
chest CT report notes the same findings.

March 2007 VA pulmonary function tests revealed normal 
spirometry.

The Veteran testified during the January 2008 Travel Board 
hearing that he was treated for pneumonia on two occasions during 
service.  Currently, he suffered from shortness of breath.  He 
reported that he stopped smoking 30 years earlier.

In a February 2008 statement a private nurse stated, "Multiple 
bouts of pneumonia and the possibility of damage to the lunch 
could also more than likely than not result in the shortness of 
breath of an individual."

In a June 2008 statement, the Veteran's neighbor, FW, reported 
that the Veteran became short of breath very easily on exertion.

An August 2010 VA examination report notes the Veteran's claims 
of treatment for pneumonia on two occasions and acute bronchitis 
on one occasion in service.  The Veteran reported a 20 year 
history of smoking 1/2 pack per day before quitting.  He had not 
smoked in 30-40 years.  Examination revealed COPD.  After 
reviewing the Veteran's claims files, the examiner opined that it 
was less likely as not (less than 50/50 probability) that the 
Veteran's COPD was secondary to acute bronchitis and/or pneumonia 
in service.  She stated, "Acute bouts of upper or lower 
respiratory infection do not lead to progressive obstructive 
changes in the lung and do not manifest decades after the acute 
condition has resolved."  She also noted the Veteran's history 
of smoking and opined that this more likely than not caused his 
current COPD.  

Upon review of the evidence, the Board notes that although the 
Veteran did complain of respiratory problems on several occasions 
in service, no residual disability was noted in subsequent STRs, 
to include a separation examination report.  There is no post-
service medical evidence of a respiratory disability until 2005, 
more than 50 years after the Veteran's discharge.

Regarding the etiology of his current respiratory disability 
(diagnosed as COPD), the August 2010 VA medical opinion is 
clearly against the Veteran's claim.  The VA physician opined 
that the Veteran's current COPD is not related to his military 
service, but rather to his history of smoking.  The Board finds 
this opinion persuasive because it is based on a review of the 
Veteran's pertinent history.  Notably, the physician explained 
the reasons for the conclusion, as noted above.  There is no 
competent (medical) opinion of record to the contrary.  (In this 
regard, the Board recognizes the February 2008 statement from a 
private nurse.  However, there is no indication that she reviewed 
the Veteran's claims file or examined the Veteran.  Her statement 
does not provide statements for the facts of the Veteran's 
specific case and does not contain the specificity to constitute 
competent evidence of the claimed medical nexus.  )

The Veteran himself believes that his current respiratory 
disability was incurred during his active service.  In this 
regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, medical expertise is required to 
answer the question of whether the Veteran's current respiratory 
disability is related to his respiratory problems during service 
or is otherwise related to active service.  The Veteran's lay 
opinion concerning this matter requiring medical expertise is of 
no probative value.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim.

IV.  Bilateral Eye Disability 

The Veteran maintains that he sustained damage to his eyes during 
service.  Specifically, he claims that he was not issued eye 
protection while driving jeeps at high speed while on border 
patrol in service.  He was treated for eye blisters in service, 
and eventually was issued glasses.  See January 2008 hearing 
transcript.

A June 1952 Separation Examination Report is negative for any 
complaints or findings related to an eye disability.  Clinical 
evaluation of the eyes was normal; distance vision was 20/20 and 
near vision was J1 bilaterally.

An October 2004 examination report from Daynes Optical notes the 
Veteran's complaints of itching and irritation.  The diagnoses 
included mild cataracts in each eye and nasal pterygium of the 
right eye.  The treating optometrist opined that that the 
pterygium was "possibly due to exposure" while in the military.  

In September 2005, the RO received a "buddy statement" from AB, 
asserting he had served with the Veteran from 1949 to 1951.  He 
stated that they drove jeeps at high speeds with no windshields, 
goggles, or other eye protection.  He recalled the Veteran 
experiencing eye blisters in about 1951 which required medical 
treatment.

Private treatment records note that the Veteran underwent 
cataract surgery in 2008.

A June 2009 VA examination report notes the Veteran's history of 
driving in dusty conditions without eye protection during 
service.  The Veteran also reported treatment for eye blisters in 
service, developing a need for glasses and complaints of dry 
eyes.  Following service the Veteran underwent cataract surgery.  
Currently, the Veteran complained of dry eyes.  After examining 
the Veteran and reviewing the claims files, the examiner noted 
findings of mild dry eyes bilaterally, small pterygium of the 
right eye, bilateral pseudophakia, and refractive error.  
Regarding the Veteran's dry eyes, the examiner opined: 

As there are no military eye records, it is 
impossible to determine the exact eye 
condition which [the Veteran] suffered in 
1950 which he called "blisters" and it is 
impossible to know with certainty whether 
his current dry eyes are related to his 
military service.  From his description of 
the episode in 1950 , the most likely 
explanation was an environmental or 
exposure keratitis and it is possible that 
this resulted in increased eye sensitivity 
and dryness, which was further aggravated 
by age.  Therefore I would say there is a 
50% probability that his dry eyes are 
related to service.  

In addition, the examiner opined that it was unlikely that the 
Veteran developed pterygium, cataracts (to include resulting 
pseudophakia) or refractive error due to any exposure in service.  
Specifically, the examiner noted the Veteran was 78 years old at 
the time of his cataract surgery (which resulted in 
pseudophakia), making his cataracts more likely age related and 
unlikely related to his service.  The examiner also noted that 
keratitis or eye infections do not cause refractive error or the 
need for glasses.  

In light of the credible statements of the Veteran and his friend 
and in view of the medical opinion linking the Veteran's dry eyes 
to service, the Board concludes that service connection is in 
order for the Veteran's dry eyes.  

The record also reflects that the Veteran has refractive error, 
but this is not a disability for VA compensation purposes.  He 
also has a small pterygium of the right eye and has undergone 
cataract surgery.  There is no evidence indicating that a 
pterygium or cataract was present in service.  In addition, 
whether either disorder is etiologically related to the Veteran's 
active service is a medical question.  The uncontroverted medical 
opinion addressing this question indicates that the disorders are 
not related to the Veteran's active service.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the claim for service connection for bilateral eye 
disability other than dry eyes.


ORDER

Entitlement to service connection for a respiratory disability is 
denied.

Entitlement to service connection for dry eyes is granted.

Entitlement to service connection for bilateral eye disability 
other than dry eyes is denied.


REMAND

In response to the Board's April 2008 remand directive, the 
Veteran was afforded a VA audiology examination in June 2009 to 
determine the current degree of severity of his bilateral hearing 
loss disability.  The Court has held that, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report." Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  Unfortunately, the June 2009 examination report 
is not in compliance with the Court's decision.  Therefore, this 
case must be remanded to afford the Veteran another VA audiology 
examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claim.  

2.  Then, the Veteran should be afforded a 
VA audiology examination to determine the 
nature and extent of the his bilateral 
hearing loss disability.  In addition to 
providing the information required to rate 
the disability under the schedular 
criteria, the examiner should provide an 
assessment of the functional effects of the 
disability on the Veteran's daily 
activities and occupational functioning.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on a 
de novo.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued, and the Veteran 
and his representative should be afforded 
the requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


